DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya (JP 2010-198778 A) in view of Sasao (US 3229089).

Regarding claim 1, Tatsuya discloses an X-ray generation device (fig. 4), comprising: a sealed X-ray tube (3) including a cathode (4), from which thermoelectrons are emitted (from the filament), and an anode (6) which is irradiated with an electron beam (B) which is obtained by accelerating the thermoelectrons with a potential difference applied between the cathode and the anode (fig. 3); a magnetic field generation portion (5) arranged near the sealed X-ray tube to apply a magnetic field to the electron beam (B), the magnetic field extending in a first direction (within 5), which crosses a traveling direction of the electron beam B; and a rotary drive system (7-10) configured to rotate the sealed X-ray tube (with 3) with respect to a center axis of the cathode (4) and the anode (6), the anode having a surface consisting of a first region (with 6Cu) and a second region (with 6W), which are arranged on one side and a remaining side in a plane perpendicular to the center axis, respectively, with respect to a straight division line passing through an intersection of the surface (of 6) and the center axis (along 8), the first region having a first metal (with 6Cu) arranged therein, and the second region having a second metal (with 6W) arranged therein, the second metal (6W) being different from the first metal (6Cu), by means of the rotary drive system (7-10) rotating the sealed X-ray tube, when the sealed X-ray tube is driven, the sealed X-ray tube (with 3) being arranged with respect to the magnetic field generation portion (5) so that the straight division line lies along the first direction.
	However, Tatsuya fails to disclose the first region only having a first metal and the second region only having a second metal.  
	Sasao teaches the first region only (of 23) having a first metal and the second region (of 23) only having a second metal (col. 3:37-40).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Tatsuya with the teaching of Sasao, since one would have been motivated to make such a modification for a higher degree of detail (Sasao: col. 1:35-40).
	Furthermore, it would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the anode consisting of portions evenly divided (Sasao: fig. 1:23) with any number of portions (Sasao: col. 3:35-43), which would make the corresponding claim language with regard to the anode portions obvious, since rearranging any number of portions of an invention involves only routine skill in the art. One would have been motivated to make such a modification for easier construction and timing (Sasao: col. 2:20 – 3:49).  

Regarding claim 4, Tatsuya discloses wherein the surface of the anode has a circular shape (for 6Cu), and the intersection of the surface (of 6Cu) and the center axis (along 8) substantially coincides with a center of the circular shape (of 6Cu).

Regarding claim 5, Tatsuya discloses wherein the first direction (along 6Cu) is substantially orthogonal to the traveling direction of the electron beam (B).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya and Sasao as applied to claim 1 above, and further in view of Garewal et al. (US 3646379; hereinafter Garewal).
Tatsuya as modified above suggests claim 1. Tatsuya further discloses wherein the electron beam (B) has a cross section having an extended shape, and wherein, when the sealed X-ray tube (with 3) is driven (by 7-10), the sealed X-ray tube is arranged with respect to the magnetic field generation portion (5) so that an extending direction of the extended shape lies along the first direction.
	However, Tatsuya fails to disclose a flat electron beam.
	Garewal teaches a flat electron beam (col. 1:18-35). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Tatsuya with the teaching of Garewal, since one would have been motivated to make such a modification for better resolution (Garewal: col. 1:18-35).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya and Sasao as applied to claim 1 above, and further in view of Andrews et al. (US 2006/0050850; hereinafter Andrews).
Tatsuya as modified above suggests claim 1.
	However, Tatsuya fails to disclose wherein the magnetic field generation portion is a permanent magnet.
	Andrews teaches wherein the magnetic field generation portion is a permanent magnet (par. 67).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Tatsuya with the teaching of Andrews, since these magnetic field generators were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Andrews: par. 67). One would have been motivated to make such a modification for reducing energy requirements. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya and Sasao as applied to claim 1 above, and further in view of Morikawa et al. (US 2013/0136236; hereinafter Morikawa).
Tatsuya as modified above suggests claim 1.
However, Tatsuya fails to disclose an X-ray analysis apparatus, comprising: the X-ray generation device; a support base configured to support a sample to be irradiated with an X-ray beam emitted from the X-ray generation device; and a detector configured to detect scattered X-rays generated from the sample.
Morikawa teaches an X-ray analysis apparatus (fig. 2), comprising: the X-ray generation device (16); a support base (par. 44) configured to support a sample (S) to be irradiated with an X-ray beam emitted from the X-ray generation device; and a detector (17) configured to detect scattered X-rays generated from the sample (par. 89).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Tatsuya with the teaching of Morikawa, since one would have been motivated to make such a modification for analyzing at a smaller scale.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 27, 2022, have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884